Oedee. On Re-heaeiNg
At Canton, in said District, on the 22nd day of August 1968.
Emsley, Referee in Bankruptcy. After this court made an order in these causes on July 26, 1968, Beneficial filed an application for a rehearing, claiming there had been filed in Ohio, a financing statement signed by Beneficial, the secured party, as permitted by Section 1309.39(B), Revised Code, and upon consideration thereof a rehearing was granted, and on the rehearing this court found from the evidence that an instrument termed a financing statement, bearing Recorder’s Serial No. 18167 was in fact signed by R. E. Gibbons acting as agent for Beneficial, the secured party, and therefore said instrument termed a financing statement was signed by the secured party. Beneficial urges now that this court has found Beneficial did .sign the instrument termed a financing statement, that in all respects the filing of said instrument in Wayne County, Ohio, was in accordance with Section 1309.39, Revised Code, and they thereby insured the continuity of the perfection ■of its lien. With that contention this court cannot agree.
When a- creditor seeks to continue the perfection of its lien obtained in another state, it is required to comply with Section 1309.39(A) and (B)(1), Revised Code, by filing a- financing statement. Section 1309.39(D), Revised Code, .states the term “financing statement” means the “original •.financing statement and any amendments.” Manifestly if the original financing statement was already on file in another state, it would be impossible to file the identical original financing statement in Ohio to continue the perfection of • the • lien it already had. The provisions of Section 1309.39(A) and Section 1309.39(B)(1), Revised Code, this *145court regards as the authority for the filing of a copy of the foreign filed financial statement, and for the authority to make the permissive amendments thereto as contemplated in Section 1309.39, Eevised Code, to wit: (1) an amendment showing it was signed only by Beneficial, the secured party; (2) an amendment showing the circumstances under which the collateral was brought into Ohio; and an amendment showing the change in address of either or both the debtor and the secured party, all of which was done herein. There is no statutory authority for any other amendment to, or deviation from the original financing statement filed in the first jurisdiction, except that an' amendment may add collateral. Hence the filing in Ohio of an instrument termed a financing statement bearing a different date than the original, and describing the collateral in a different manner by the use of different words and phrases is a falsified financing statement and constitutes a failure to file “the original financing statement and any amendments,” as contemplated by Section 1309.39, Eevised Code, and therefore is ineffective to continue the perfection of its lien which was valid in the state where originally filed. Beneficial further contends that even though they used different words and phrases in describing their collateral and inserted a date different from the California filed financing statement date, in their Ohio filed instrument, that these are the minor errors contemplated and permitted in Section 1309.39(E), Eevised Code, and are not seriously misleading. In effect they claim they can continue the perfection of their lien in Ohio by filing their own version of the original financing statement filed in California. This is an attempt to impeach, desecrate, tamper with and profane a public record, and the errors so made are major errors and as such are neither excused nor forgiven in Section 1309.39 (E), Eevised Code. Beneficial showed a'lack of good faith in attempting to continue the perfection of' its lien.
“ ‘Good faith’ means honesty in fact in the conduct or transaction concerned.” Section 1301.01 (S), Eevised Code.
All courts are interested in preserving the integrity *146and reliability of a public record, and to permit a creditor to effect a change in a public record under the circumstances outlined here would be unconscionable. There being no adverse interests represented, it is
Ordered that the alleged security interest of the Beneficial Finance Company on all of the chattels described in the security agreement, and in the original financing statement filed in California, and in the instrument termed a financing statement, filed in Wayne County, Ohio, be, and they are hereby determined to be invalid as against Lorn P. Stevenson, Trustee In Bankruptcy, for the within named bankrupts.